           Case 3:19-cv-01463-VC Document 55 Filed 04/20/20 Page 1 of 1




                                UNITED STATES DISTRICT COURT

                               NORTHERN DISTRICT OF CALIFORNIA


  TESLA, INC.,                                        Case No. 19-cv-01463-VC
                  Plaintiff,
                                                      ORDER RE OPPOSITION BRIEF
           v.
                                                      Re: Dkt. No. 47
  GUANGZHI CAO,
                  Defendant.



        Tesla's brief in opposition to the motion to quash is too long, in violation of this Court's
standing order. Tesla is ordered to re-file its brief within 3 days of this order.


        IT IS SO ORDERED.

Dated: April 20, 2020
                                                ______________________________________
                                                VINCE CHHABRIA
                                                United States District Judge
